Appeal from a judgment of the Supreme Court, Erie County (Russell P Buscaglia, A.J.), rendered January 26, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second *1461degree (Penal Law §§ 110.00, 140.25 [2]). We reject the contention of defendant that Supreme Court erred in denying his repeated requests for substitution of assigned counsel. “Defendant did not indicate that there was ‘a serious possibility of good cause for substitution’ but, rather, made only vague assertions that defense counsel was not in frequent contact with him and did not aid in his defense” (People v MacLean, 48 AD3d 1215, 1217 [2008], lv denied 10 NY3d 866 [2008], reconsideration denied 11 NY3d 790 [2008]; see People v Sides, 75 NY2d 822, 824 [1990]). Contrary to the further contention of defendant, the court properly sentenced' him as a persistent violent felony offender (see People v Thomas, 56 AD3d 1240 [2008], lv denied 12 NY3d 763 [2009]). Present—Martoche, J.P, Centra, Fahey, Peradotto and Green, JJ.